 

Credit Agreement Amendment Feb 2016

 

CIBC_BTFYL_RGB_Logo [ex10-22_001.jpg]

 

1006 – 2540 Daniel-Johnson Blvd.

Laval, Québec

H7T 2S3

 

Amendment to the Credit Agreement

dated July 10, 2017 (including all previous amendments thereto), the “Agreement”

between Canadian Imperial Bank of Commerce (“CIBC”) and Les Systèmes d’Écran
Strong/MDI Inc. / Strong/MDI Screen Systems Inc. (the “Borrower”)

 

Amendments. The Agreement is amended as follows:

New facility

 

Business Credit Card Facility

 

Credit Limit: CAD$ 50,000.     Purpose: Purchase and payment of goods and
services.     Repayment: On demand in accordance with the CIBC Business Credit
Card Agreement    (Business Liability)     Documentation: CIBC Business Credit
Card Agreement (Business Liability).

 

Other Provisions

 

Schedule B: The attached Schedule B, which contains certain additional
provisions applicable to the Business Credit Card Facility and certain
definitions, forms part of this Letter.

 

Confirmation: As revised by this Amendment, the Agreement remains in full force.
  Dated as of: November 14, 2017

 

For CIBC:   For the Borrower:   For the Borrower:           By: /s/ Denis Lemire
  By: /s/ François Barrette   By: /s/ Suzanne Thouin Name: Denis Lemire   Name:
François Barrette   Name: Suzanne Thouin Title: Manager, Commercial Banking  
Title: General Manager   Title: Executive Director

 

For Ballantyne Strong Inc.   For Ballantyne Strong Inc.       By: /s/ D. Kyle
Cerminara   By: /s/ Lance V. Schulz Name: D. Kyle Cerminara   Name: Lance V.
Schulz Title: Chairman & Chief Executive Officer   Title: Senior Vice-President,
Chief Financial Officer & Treasurer

 

   

 





 [ex10-22_002.jpg]



 



   

 

 [ex10-22_003.jpg]

 



   

 

 [ex10-22_004.jpg]

 



   

 

 [ex10-22_005.jpg]

 



   

 

 [ex10-22_006.jpg]

 



   

 

 [ex10-22_007.jpg]

 



   

 

 [ex10-22_008.jpg]

 



   

 





 [ex10-22_009.jpg]

 



   

 

 [ex10-22_010.jpg]

 



   

 

 [ex10-22_011.jpg]

 



   

 

 [ex10-22_012.jpg]

 



   

 

 [ex10-22_013.jpg]

 



   

 

 [ex10-22_014.jpg]

 



   

 

 [ex10-22_015.jpg]

 



   

 





 [ex10-22_016.jpg]

 



   

 

 [ex10-22_017.jpg]

 



   

 

 [ex10-22_018.jpg]

 



   

 

 [ex10-22_019.jpg]

 



   

 

 [ex10-22_020.jpg]

 



   

 

 [ex10-22_021.jpg]

 

   

 

